Citation Nr: 0941284	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
leg shin splints. 
 
2.  Entitlement to an increased (compensable) rating for 
right leg shin splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1996 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied entitlement to 
compensable ratings for the Veteran's service- connected 
bilateral shin splints and gastroesophageal reflux disease 
(GERD).

In his substantive appeal (VA Form 9), the Veteran requested 
a Board hearing.  In a September 2007 letter, the 
representative informed the RO that the Veteran would not be 
able to attend the scheduled hearing and requested that the 
appeal be forwarded to the Board.  Thus, his hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704 (2009). 

In a January 2008 decision, the Board re-evaluated the 
Veteran's service-connected GERD, increasing the rating from 
10 percent to 30 percent disabling.  As the record does not 
indicate that the Veteran appealed this decision, it is no 
longer in appellate status and is not currently before the 
Board.  38 C.F.R. § 7104 (West 2002 & Supp. 2009).  In the 
same document, the Board remanded the appeal for increased 
ratings for bilateral shin splints, requesting the Appeals 
Management Center (AMC) to: procure all VA medical 
examination and treatment reports and any private medical 
records that had not been obtained, pertaining to the 
Veteran's bilateral shin splint disability; and provide the 
Veteran with a VA orthopedic examination for the purpose of 
determining the current severity of his service-connected 
bilateral shin splint disability.  Having completed the 
required directives, in September 2009, the RO issued an SSOC 
and, subsequently, returned the case to the Board.  As such, 
the Board finds that the provisions of the Board's January 
2008 remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).
 



FINDINGS OF FACT

The Veteran's bilateral shin splints are manifested by 
anterior tibial pain, particularly with activity, and slight 
but no more than slight functional impairment of the knees; 
there is no muscle or ankle disability due to shin splints.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation, but no greater 
than 10 percent, for left leg shin splints have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5022, 5299-5003-
5260, 5261; 5299-5262; 4.73, Diagnostic Code 5312 (2009).

2.  The criteria for a 10 percent evaluation, but no greater 
than 10 percent, for a right shin splint have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5022, 5299-5003-
5260, 5261; 5299-5262; 4.73, Diagnostic Code 5312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
an increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009) (noting that such notice does not have to contain 
specific information regarding the diagnostic code under 
which the claimant is rated).  

The Board finds that, in an August 2008 notice letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide; and the information required by both Dingess and 
Vazquez.  However, this notice was issued after the September 
2004 rating decision from which the Veteran's claims arise. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the RO re-adjudicated the 
appellant's claims, as demonstrated by the September 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) regarding the rule of prejudicial error.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service and VA treatment 
records to assist him with his claims.  Additionally, as will 
be noted below, throughout the pendency of this appeal, the 
RO and AMC afforded the Veteran several VA medical 
examinations, which were thorough in nature.  These 
evaluations revealed findings adequate for rating purposes.  
The Board notes that, in an October 2009 post-remand brief, 
the Veteran's representative stated that the most recent 
examination, occurring in July 2009, was inadequate, as it 
was performed by a certified physician's assistant (PA-C).  
The Veteran's representative suggested that the PA-C was not 
qualified to offer a medical opinion and indicated that the 
PA-C did not have a physician review and approve his 
findings.  The Board finds that the October 2009 examination 
is competent, non-speculative medical evidence according to 
38 C.F.R. § 3.159(a)(1), having been performed by a person 
qualified through education, training, or experience to offer 
medical diagnoses and opinions.  See, e.g., Goss v. Brown, 9 
Vet. App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 
270, 273 (1993). (finding medical opinions provided by 
medical professionals other than medical doctors to have 
probative value).  In this instance, the PA-C had specialized 
knowledge and training regarding the evaluation of medical 
disorders; and, therefore, was competent to make a medical 
opinion regarding the extent of the Veteran's bilateral shin 
splint disorder.  Moreover, the record indicates that the 
same physician's assistant performed an October 2006 VA 
medical examination, of evidence at the time of the January 
2008 remand.  The Board notes that, prior to the January 2008 
remand, neither the Veteran nor his representative made any 
contentions regarding the examiner's qualifications regarding 
the October 2006 examination.  As the examinations of record 
to have been authored by individuals with required 
specialized training, the Board finds that there is no 
further duty to provide a medical examination or opinion.  38 
C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased Rating

a.  Factual Background.  The Veteran was granted service 
connection for bilateral shin splints in a May 2002 rating 
decision. The RO granted a noncompensable rating.  In January 
2004, the Veteran filed for a rating increase for this 
disability, asserting that the disability is at least 10 
percent disabling in both the right and left leg.  The 
Veteran's main complaint is pain.  He has asserted that the 
shin splints cause painful motion.

In an August 2004 VA examination report, the Veteran reported 
pain when he jogged.  He indicated  that there was some 
additional pain and limitation with repetitive use, such as 
prolonged walking.  Upon physical examination, the examiner 
noted slight tenderness to firm palpation of the anterior 
tibialis muscle of both legs.  There was no herniation of the 
muscle tissue.  Muscle strength testing was five out of five 
and the Veteran did not have any increased shin (anterior 
tibial) pain during maximum muscle testing or heel walking.  
The examiner found that the pain significantly limited the 
Veteran's recreational activities, such as jogging or playing 
soccer, but that as long as he was fairly sedentary in his 
activities, the Veteran had minimal symptoms and these 
symptoms did not interfere with his work.  The examiner 
further noted that X-rays had been normal in the past.

In a November 2004 statement, the Veteran reported that his 
bilateral splint disorder was worsening.  He stated that he 
could not take medications to treat this disorder because 
they would make him drowsy.  He indicated that he experienced 
constant and tremendous pain, weakness, tiredness, and 
difficulty with walking.  The Veteran further noted that the 
August 2004 examiner's opinion indicating a lack of increased 
shin pain during maximum muscle testing or heel walking, was 
not true.  

In a March 2006 VA examination report, the examiner noted 
that there was some tenderness about the mid part of both 
tibias, but no drainage, no edema, and no painful motion, 
weakness, redness or heat.  The examiner noted a right leg 
limp.  There was no ankylosis, however, and no associated 
joint movement.  The impression was bilateral shin splints 
resulting in a moderate subjective disability with minimal 
physical findings.  The examiner indicated that the disorders 
would have no affect on the Veteran's employment.

In an April 2006 statement, the Veteran stated that, despite 
the findings of the March 2006 VA examination, he did have 
painful motion and weakness, and that he did not limp on the 
right leg.  He indicated that, during the examination, he was 
unable to walk on his toes and heels when told to do so 
because of the pain and weakness in both legs due to his 
service-connected shin splints.  He said that the examiner 
noted this during the examination.  Moreover, he recalled 
that the examiner recommended medication to treat the 
disorder and told the Veteran that he should try to swim for 
exercise instead of running or jogging due to the shin 
splints.  The Veteran noted that the examiner did not include 
these points in his report.  The Veteran stated that he was 
employed a medical/surgical assistant for a dermatologist.  
As part of his work, he had to stand for a long period of 
time while assisting with surgeries.  The constant standing 
would increase the pain and weakness in his legs due to the 
bilateral shin splints.  As such, he believed that his 
disorder had an effect on his occupation.  He noted that he 
was changing occupations so that he would not have to stand 
for such a length of time.  

A May 2006 VA treatment record shows that the Veteran sought 
treatment for chronic leg pain with muscle weakness.  A June 
2006 treatment record reflects the Veteran's treatment for 
widespread and chronic pain.  The clinician completing this 
record noted that the Veteran had previously carried a 
diagnosis of rheumatoid arthritis, but this was found to be 
an erroneous diagnosis.  The Veteran was noted to have 
stiffness in joints lasting up to an hour, including in the 
knees.  The clinician, however, noted that there was no 
swelling or loss of motion of the lower extremities.  No 
diagnosis was provided.

In a July 2006 statement, the Veteran stated that he pain and 
weakness in both legs due to his shin splint disorder.  He 
stated that he had pain of 7 out of 10 in severity.  He noted 
pain when he walked, went up and down stairs, or stood or sat 
for over 30 minutes.  He reported that the pain was 
worsening.  He stated that he was prescribed narcotic 
medication for the pain and that it did not help.  

In an October 2006 VA examination, the Veteran reportedly 
indicated that he had chronic, constant pain in both legs.  
The pain was sharp and aching, averaging about a 7 on a scale 
of 10.  The pain was aggravated by standing, walking, sitting 
or going upstairs.  The Veteran reported that the disability 
interfered with daily activities, especially with walking or 
standing.  He stated that symptoms of his bilateral shin 
splints were more than 40 percent worse upon this examination 
than "they used to be."  Upon physical examination, the 
examiner noted no edema of the lower extremities.  He 
reported that the Veteran's bilateral shin areas were not 
tender.  There was no deformity, swelling, nodes, masses, 
atrophy, or muscle spasms.  The diagnosis was, in pertinent 
part, bilateral shin splints with chronic shin pain, worse 
with walking or standing for long periods of time or even 
sitting or climbing stairs.  

In a February 2007 VA spine examination report, the Veteran 
reported that he had missed five to six days during the past 
year as a surgical assistant due to back pain.  The diagnosis 
was myofasical back pain. 

In a July 2009 VA medical examination report, the examiner 
indicated that the Veteran reported to the examination with a 
limp, favoring both shin areas.  The Veteran reportedly 
indicated that he limped depending on how long he had been 
walking.  He stated that he could walk one-quarter of a mile 
before the pain would worsen in both shins.  He reported that 
he could stand one-half hour before getting more pains in 
these areas.  The Veteran worked as a surgical assistant and 
suggested that the pains caused difficulties at his 
workplace.  He indicated that sitting for a half-hour would 
aggravate the pain, but that lying down would not.  The pain 
was described as sharp and aching; the Veteran denied any 
numbness or swelling.  He stated that the pain would average 
about a 7 out of 10 normally, but, with walking or standing, 
would average a 9 out of 10.  He could not run anymore.  The 
Veteran recalled using medications in the past, but said that 
none had helped.  He used no assistive devices.  He stated 
that the condition interfered with his daily activities, 
especially with walking or standing for long periods of time.  
The Veteran had no additional limitations due to flare-ups.  
He denied having any current problem with his ankle, to 
include pain or swelling.  He reported having occasional 
bilateral knee pains after standing or sitting for more than 
one hour.  Walking did not aggravate it.  He stated that he 
did not have swelling.  The pain would usually manifest 
itself as an ache and would average no higher than a 6 out of 
10.  He had no additional limitations with flare-ups.

Upon physical examination, the examiner found no deformities, 
swelling, muscle spasms, or muscle atrophy in the bilateral 
shin areas.  The Veteran was slightly tender in the upper 
shin areas of both legs.  Examination of the knees revealed 
no deformity, swelling, or palpable tenderness.  The Veteran 
had full extension of both knees with mild pain under both 
kneecaps and 110 degrees of flexion of both knees.  No laxity 
or instability was present.  McMurray's and Lachman's tests 
were negative.  Additional range of motion testing did not 
produce any loss of range of motion, weakness, fatigue, or 
incoordination.  Examination of the ankles revealed no 
deformity, swelling, or palpable tenderness.  Bilateral 
dorsiflexion was 0 to 20 degrees without pain.  Bilateral 
plantar flexion was 0 to 40 degrees without pain.  Additional 
range of motion testing did not produce any loss of range of 
motion, weakness, fatigue, or incoordination.  X-rays of the 
bilateral knees and bilateral tibia/fibula were normal.  The 
diagnoses were bilateral shin splints with walking or 
recreational activities; bilateral knee sprains, no 
residuals; and no problems with the ankles.  The examiner's 
opinion was that the Veteran did not have any limited motion 
of the knees or ankles which contributed to his service-
connected disabilities.  

The Veteran also submitted several additional statements.  In 
a June 2007 statement, the Veteran's wife stated that the 
Veteran had chronic shin splints, averaging 7/10 in severity 
with painful motion.  He would have pain when he walked, when 
he used stairs, and when he stood or sat for long periods of 
time.  The pain and weakness of both legs affected him and 
his daily activities at home and work.  An additional 
statement, by a person who apparently worked with him at a VA 
clinic, indicated that she had witnessed the Veteran 
experiencing pain in both legs while walking.  She stated 
that he limped on his right leg due to increased pain.  She 
stated that the pain and weakness of both of his legs 
affected his job performance and productivity.  She also 
indicated that the clinic provided him a side stool with 
wheels to assist with bending and stooping.  April 2008 
statements from the Veteran, his wife, and another coworker 
made similar claims.

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

There are no specific rating criteria for shin splints.  The 
Board notes that the disability is currently rated as a 
muscle disability under Diagnostic Code 5312, the criteria 
for a muscle injury to Muscle Group XII.  The criteria for 
determining how to classify a muscle injury are set forth in 
38 C.F.R. § 4.56.  The criteria consist of the type of 
injury, the history and complaints, and the objective 
findings. For VA purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Although shin splints can be considered analogous 
to a muscle disability, the Board notes that the rating 
criteria for muscle injuries under 38 C.F.R. § 4.73 is geared 
toward injuries caused by gunshot wounds/shrapnel wounds, and 
much of the criteria is inapplicable to the Veteran's 
disability.  See 38 C.F.R. § 4.20.  

Diagnostic Code 5312, which is under the foot and leg 
anatomical region, provides for evaluations for disability of 
muscle group XII.  The function of these muscles is as 
follows: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  The muscles include the anterior 
muscles of the leg: (1) Tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; (4) peroneus 
tertius.  Muscle disability under this provision is evaluated 
as follows: slight (0 percent); moderate (10 percent); 
moderately severe (20 percent); and severe (30 percent). 38 
C.F.R. § 4.73, DC 5312.

The Board notes that the Veteran's disorder could also be 
rated, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 
5022.  Under this section, periostitis is to be evaluated on 
the basis of limitation of motion of affected parts as 
degenerative arthritis.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the knee to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the knee to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees; a 20 percent 
disability rating is assigned for extension limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.


The disability is best rated by analogy to impairment of the 
tibia.  Under DC 5262, a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent rating is warranted where there is nonunion of the 
tibia and fibula, with loose motion, and requiring a brace.

The Board observes that the words "slight", "moderate", and 
"marked" are not defined in the rating schedule; rather than 
applying a mechanical formula, the VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just. 38 C.F.R. § 4.6.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  
 
c.  Analysis.  The Board finds that the evidence weighs in 
favor of ratings of 10 percent for each leg.

A review of the Veteran's evidence shows that the primary 
symptom of the Veteran's service-connected shin splints has 
been chronic pain, particularly with standing, running, or 
sitting, and objective findings of tenderness to palpation of 
the bilateral upper shins (anterior tibiae).  The Board finds 
the Veteran's bilateral shin splints to be productive of 
slight disability of each leg, analogous to slight malunion 
of the tibia under Diagnostic Code 5262.  The Board finds 
that there is no evidence of record to suggest a level of 
functional loss or other symptomatology commensurate with 
moderate impairment, as would warrant a higher rating under 
Diagnostic Code 5262.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

Diagnostic Code 5262 concerns the evaluation of a single 
extremity.  Given that Diagnostic Code 5262 does not 
contemplate a single evaluation for a bilateral disability, 
it is appropriate for separate 10 percent evaluations to be 
assigned for right and left shin splints.  Overall, the Board 
finds that separate initial 10 percent evaluations should be 
assigned for right and left shin splints.  To that extent, 
the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that the preponderance of the evidence does 
not support the next higher rating, by analogy, under 
Diagnostic Code 5262, requiring evidence of a moderate knee 
or ankle disability.  In the July 2009 medical examination, 
the examiner found no disorder of the ankle.  Upon physical 
examination, the examiner noted pain beneath each kneecap, 
but indicated that this was due to bilateral knee sprains, 
unrelated to the Veteran's bilateral shin splint disorder.  
As such, the Board finds that the preponderance of evidence 
weighs against the granting of a 20 percent rating for either 
leg under Diagnostic Code 5262.

In addition, the Board finds that a compensable rating is not 
warranted under Diagnostic Code 5312, the criteria for a 
muscle injury for Group XII, formerly utilized by the RO in 
evaluating the Veteran's disorder.  The Board notes that this 
rating is usually used for gunshot or fragment wounds.  The 
Veteran's bilateral shin splints have not resulted in any 
muscle impairment.  The examiners have not noted any injury 
of the tibialis anterior; extensor digitorum longus; extensor 
hallucis longus; or peroneus tertius muscles.  

The evidence indicates that the Veteran's bilateral shin 
splints disorder is manifested by pain in each upper shin, 
but no appreciable loss of function.  The degree of knee 
impairment more nearly approximates slight.  The medical 
evidence does not show more than slight impairment of either 
knee or any ankle disability due to shin splints.  There is 
no compensable loss of motion of either knee due to shin 
splints.  Acordingly, a rating of 10 percent, but no greater 
than 10 percent, is warranted for each leg.  The Board 
considered the benefit-of-the-doubt rule, but since the 
preponderance of the evidence is against the granting of an 
even higher rating, this doctrine is not for application.  38 
U.S.C.A. § 5107(b). 

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his bilateral shin splint disorder has caused 
frequent hospitalizations.  The Board notes that the Veteran 
has stated that this disorder causes difficulty at the 
workplace.  The Veteran has submitted letters from coworkers 
indicating difficulties experienced by the Veteran at work.  
However, throughout the pendency of this appeal, the Board 
notes that the Veteran has not provided any indication that 
he was absent from work or had to leave work early for any 
reason other than back pain.  Although the Veteran indicated 
in April 2006 that he would be seeking other employment, the 
record of evidence does not indicate that he has pursued 
another career since that time.  Moreover, although the Board 
acknowledges that the Veteran has some medical training, the 
objective medical evidence does not indicate that the 
Veteran's disorder in manifested by any symptom other than 
pain in his upper shins.  There is no indication that the 
Veteran's shin splints have necessitated any let alone 
frequent hospitalizations.  Considering the evidence 
regarding other disorders, including knee and back problems, 
the Board finds that the evidence does not indicate that the 
bilateral shin disorders by themselves have caused marked 
interference with his employment.  In the absence of such 
factors, the criteria for submission for consideration for 
the assignment of an extraschedular rating for a bilateral 
shin disorder, pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
ORDER

Entitlement to a 10 percent, but no greater than 10 percent, 
evaluation for left leg shin splints is granted.
 
Entitlement to a 10 percent, but no greater than 10 percent, 
evaluation for right leg shin splints is granted.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


